United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
ACADEMY, Annapolis, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1695
Issued: January 29, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 6, 2012 appellant filed a timely appeal from a May 21, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established an employment-related permanent
impairment to a scheduled member or function of the body under 5 U.S.C. § 8107.
FACTUAL HISTORY
On July 15, 2010 appellant, then a 54-year-old food service worker, completed a
traumatic injury claim (Form CA-1) alleging that she sustained a right hand injury in the
performance of duty on July 13, 2010 when she slipped while holding onto the handle of a truck.
1

5 U.S.C. § 8101 et seq.

OWCP accepted the claim for a right wrist sprain. Appellant underwent right wrist arthroscopic
surgery on December 27, 2010. The attending orthopedic surgeon, Dr. Garth Smith, diagnosed
right wrist triangular fibrocartilaginous complex (TFCC) tear, right wrist synovitis and right
carpal tunnel syndrome.
Appellant returned to work in a light-duty position on March 17, 2011. In a report dated
August 19, 2011, Dr. Smith stated that appellant was still having some diffuse symptoms on the
ulnar aspect of the wrist that are aggravated with heavy lifting and heavy rotational activities.
He opined that she had reached maximum medical improvement and final impairment rating
should be considered.
On April 5, 2012 appellant filed a claim (Form CA-7) for a schedule award. By letter
dated April 10, 2012, OWCP advised that appellant needed to submit medical evidence that
included a detailed description of a permanent impairment and a calculation as to the degree of
impairment pursuant to the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides). Appellant was advised that, if evidence
was not received within 30 days, a decision would be issued based on the evidence of record.
In a report dated April 13, 2012, a nurse practitioner provided results on examination.
The nurse practitioner stated that appellant would need to follow up with Dr. Smith for a
disability rating.
In a decision dated May 21, 2012, OWCP found that appellant was not entitled to a
schedule award under 5 U.S.C. § 8107. It determined that the medical evidence did not establish
a permanent impairment.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants.4 The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5 For schedule awards after May 1, 2009, the
impairment is evaluated under the sixth edition.6

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999).

4

See Ronald R. Kraynak, 53 ECAB 130 (2001); August M. Buffa, 12 ECAB 324 (1961).

5

20 C.F.R. § 10.404 (1999).

6

FECA Bulletin No. 09-03 (issued March 15, 2009).

2

OWCP procedures indicate that medical evidence for a schedule award should include an
attending physician’s detailed report with a description of the impairment, physical findings,
functional history, clinical studies and an opinion as to impairment under the A.M.A., Guides.7
ANALYSIS
As noted, the medical evidence necessary to establish a schedule award under 5 U.S.C.
§ 8107 requires a detailed medical report from the attending physician discussing the physical
findings, the impairment and the percentage calculated under the A.M.A., Guides. Appellant did
not submit any probative medical evidence to establish permanent impairment of his right arm.
The April 13, 2012 report from the nurse practitioner is of no probative medical value as a nurse
practitioner is not a physician under FECA.8 The attending physician, Dr. Smith, did not provide
any opinion with respect to permanent impairment.
On appeal, appellant submitted an additional medical report. The Board’s jurisdiction is
limited to the evidence that was before OWCP at the time of the May 21, 2012 decision on
appeal.9 The Board cannot consider new evidence on appeal. Based on the evidence before
OWCP at the time of the May 21, 2012 decision, appellant did not establish entitlement to a
schedule award pursuant to 5 U.S.C. § 8107.
Appellant may request a schedule award before OWCP based on medical evidence
showing progression of an employment-related condition resulting in permanent impairment.
CONCLUSION
The Board finds that appellant has not established a permanent impairment to a scheduled
member or function of the body under 5 U.S.C. § 8107.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(c) (January 2010).
8

See A.A., Docket No. 12-1116 (issued November 8, 2012).

9

20 C.F.R. § 501.2(c)(1).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 21, 2012 is affirmed.
Issued: January 29, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

